Citation Nr: 0108148	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-06 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for porphyria cutanea tarda.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from April 1971 to April 1973.

This appeal arises from a December 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Waco, Texas, which denied the veteran's request to reopen his 
claim for service connection for porphyria cutanea tarda.


FINDINGS OF FACT

1.  In a Board of Veterans' Appeals (Board) decision dated in 
November 1997, the veteran's claim for service connection for 
porphyria cutanea tarda was denied as not well-grounded.

2.  The evidence received since the November 1997 decision is 
new and probative to the question of whether the veteran's 
porphyria cutanea tarda was incurred as the result of 
service.


CONCLUSION OF LAW

The evidence received since the Board decision dated in 
November 1997 is new and material; the veteran's claim for 
service connection for porphyria cutanea tarda is reopened. 
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is requesting that his claim for entitlement to 
service connection for porphyria cutanea tarda be reopened.  
The veteran's claim for service connection for porphyria 
cutanea tarda had been denied in the November 1997 Board 
decision in which the claimed service connection for 
porphyria cutanea tarda was denied as the veteran had not 
shown a nexus between current skin complaints and service.  
The evidence which was of record at the time of the decision 
included the veteran's service medical records, VA treatment 
records and private medical reports.

A private physician, in 1985,  reported a one year history of 
eruption on the veteran's face, neck, ears, arms and hand 
typical of porphyria cutanea tarda and that tests had 
confirmed this.  A January 1986 record of VA hospitalization 
reported that  the diagnosis of porphyria cutanea tarda had 
been confirmed.  In summary, these records did not address 
whether the veteran's porphyria cutanea tarda was incurred as 
the result of service.

38 U.S.C.A. § 5108 states that, if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim shall be reopened and reviewed.  
In determining whether to reopen a previously denied claim, 
the Board must first determine whether the evidence is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); see generally Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The documents which have been made part of the record since 
the November 1997 Board decision denying the claimed service 
connection for porphyria cutanea tarda as not well-grounded 
include additional VA treatment records, private treatment 
records and a June 1999 statement from a private osteopath.

In attempting to reopen his claim, the veteran again avers 
that his porphyria cutanea tarda, which was developed after 
active duty, is related to his exposure to Agent Orange.  A 
veteran is entitled to compensation for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110.  "A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The osteopath, in the June 1999 statement, which was made 
part of the record since the November 1997 rating decision, 
was of the opinion that it was reasonable to draw the 
conclusion that the veteran's exposure to Agent Orange could 
have resulted in his developing porphyria cutanea tarda.  In 
sum, an analysis shows that the evidence submitted since the 
November 1997 Board decision is certainly new and probative.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the veteran's claim for service 
connection for porphyria cutanea tarda, and the November 1997 
Board decision denying service connection is not final.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
porphyria cutanea tarda.  To this extent, the appeal is 
granted.


REMAND

In light of the Board's decision holding that new and 
material evidence to reopen the claim of entitlement to 
service connection for porphyria cutanea tarda has been 
submitted, the case must be returned to the originating 
agency for de novo review of the claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, in remanding this 
case, compliance with the notice and duty to assist 
provisions contained in the new law is required.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO must 
consider whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000.

Accordingly, this case will be REMANDED to the RO for the 
following action:

1.  The RO must first review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
treated him for his porphyria cutanea 
tarda since service.  After securing any 
necessary authorization, the RO should 
secure copies of all pertinent treatment 
reports identified by the veteran which 
are not currently of record.  All records 
obtained should be associated with the 
claims file.

3.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
examination by an appropriate specialist.  
The specialist is requested to conduct a 
comprehensive review of the veteran's 
claims file, including the service 
medical records, medical reports and VA 
and private treatment records.  Following 
this review, and an examination of the 
veteran, to include all necessary tests 
and studies, the specialist is requested 
to offer an opinion with supporting 
analysis, as to whether it is at least as 
likely as not that the veteran's 
porphyria cutanea tarda was caused by his 
service in Vietnam.  A complete rationale 
for all opinions expressed should be 
provided.

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for porphyria cutanea 
tarda by considering all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal as well as a comprehensive 
explanation of the decision.  They should 
be afforded the appropriate period of 
time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this REMAND is to afford the veteran 
due process.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 


